J-S43011-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA
                         Appellee

                    v.

GABRIEL OMAR ROSA-DIAZ

                         Appellant                    No. 1599 WDA 2017


      Appeal from the Judgment of Sentence imposed August 18, 2017
         In the Court of Common Pleas of the 37th Judicial District
                             Forest County Branch
              Criminal Division at No: CP-27-CR-0000005-2017


BEFORE: STABILE, DUBOW, and NICHOLS, JJ.

MEMORANDUM BY STABILE, J.:                     FILED OCTOBER 22, 2018

     Appellant, Gabriel Omar Rosa Diaz, appeals from the judgment of

sentence imposed in the Court of Common Pleas of the 37th Judicial District,

Forest County Branch, on August 18, 2017.      Counsel has filed a brief and

petition withdraw pursuant to Anders. V. California, 386 U.S. 738 (1967)

and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).             We deny

counsel’s petition without prejudice and remand for the filing of a proper

Anders petition and brief or an advocate’s brief.

     The Anders brief challenges the discretionary aspects of Appellant’s

sentence. Before we address the merits of the challenge, we must consider

the adequacy of counsel’s compliance with Anders and Santiago.            Our

Supreme Court requires counsel to do the following.
J-S43011-18


      Prior to withdrawing as counsel on a direct appeal under Anders,
      counsel must file a brief that meets the requirements established
      by our Supreme Court in Santiago. The brief must:

            (1) provide a summary of the procedural history and facts,
      with citations to the record;

           (2) refer to anything in the record that counsel believes
      arguably supports the appeal;

             (3) set forth counsel’s conclusion that the appeal is
      frivolous; and

             (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

      Counsel also must provide a copy of the Anders brief to his client.
      Attending the brief must be a letter that advises the client of his
      right to: (1) retain new counsel to pursue the appeal; (2) proceed
      pro se on appeal; or (3) raise any points that the appellant deems
      worthy of the court[’]s attention in addition to the points raised
      by counsel in the Anders brief.

Commonwealth v. Orellana, 86 A.3d 877, 879–80 (Pa. Super. 2014).

      The brief filed in the instant matter resembles an advocate brief more

than an Anders brief. Indeed, most of the requirements set forth above are

barely, if at all, met. However, even if we were to conclude that the brief itself

meets the requirements, we are constrained to deny counsel’s petition to

withdraw for the following reasons.       First, it is unclear whether counsel

provided a copy of the Anders brief to Appellant. Second, counsel stated that

she informed her client in writing that the appeal was frivolous. Application




                                      -2-
J-S43011-18


for Leave to Withdraw as Counsel, at 3.1 However, counsel failed to attach a

copy of her letter to client. Without that letter, it is impossible to determine

whether the content of the letter differed from the averments in the petition

to withdraw, or whether the letter provided the correct advice. Indeed, the

matter is particularly relevant here because counsel, in her petition, stated

that “[a]ny other issues the Appellant may wish to have raised can be argued

himself at this procedural juncture.”          Application for Leave to Withdraw as

Counsel, at 3. This statement is, at best, inadequate. Appellant can certainly

proceed pro se. However, he can also retain substitute counsel, which is not

mentioned in counsel’s petition.          Not knowing whether counsel provided

Appellant with proper advice, we must conclude that counsel’s petition to

withdraw is deficient. See Commonwealth v. Woods, 939 A.2d 896 (Pa.

Super. 2007) (counsel’s failure to include his letter to defendant in Anders

petition rendered his withdrawal request insufficient); Commonwealth v.

Millisock, 873 A.2d 748 (Pa. Super. 2005) (same). Accordingly, we deny

counsel’s petition to withdraw without prejudice to refile such petition. 2

       We remand this case and direct counsel to file, within thirty days of the

date of this memorandum, either an advocate’s brief or a proper Anders brief


____________________________________________


1“Your Applicant has advised Appellant of [her frivolousness assessment] by
writing him a letter, which is hereby attached[.]” Application for Leave to
Withdraw as Counsel, at 3.

2 Because counsel’s petition is deficient, we do not address the merits of the
instant appeal.

                                           -3-
J-S43011-18


and petition to withdraw.      If counsel files an Anders petition and brief,

Appellant shall have the opportunity to file his own pro se brief or brief by

newly retained counsel in accordance with a new briefing schedule determined

by the Prothonotary. The Commonwealth may respond within thirty days to

any brief filed on behalf of Appellant.

      Petition to withdraw denied.        Case remanded.   Panel jurisdiction

retained.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/22/2018




                                      -4-